
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


RESTRICTED STOCK AGREEMENT
VERTEX PHARMACEUTICALS INCORPORATED

        AGREEMENT made as of the 15th day of February, 2005 (the "Grant Date")
between Vertex Pharmaceuticals Incorporated (the "Company"), a Massachusetts
corporation having its principal place of business in Cambridge, Massachusetts
and Victor Hartmann (the "Participant").

        WHEREAS, the Company has adopted the Vertex Pharmaceuticals Incorporated
1996 Stock and Option Plan (the "Plan") to promote the interests of the Company
by providing an incentive for employees, directors and consultants of the
Company or its Affiliates;

        WHEREAS, pursuant to the provisions of the Plan, the Company desires to
offer for sale to the Participant shares of the Company's common stock, $0.01
par value per share ("Common Stock"), in accordance with the provisions of the
Plan, all on the terms and conditions hereinafter set forth;

        WHEREAS, Participant wishes to accept said offer; and

        WHEREAS, the parties agree that any terms used and not defined herein
have the meanings ascribed to such terms in the Plan.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

        1.     Definitions.

        1.1   "Acceleration Date" shall mean the date on which the Company's
Board of Directors determines that the Company has achieved Profitability.

        1.2   "Cause" shall mean:

(a)conviction of the Participant of a felony crime of moral turpitude;

(b)the Participant's willful refusal or failure to follow a lawful directive or
instruction of the Company's Board of Directors or the individual(s) to whom the
Participant reports provided that the Participant received prior written notice
of the directive(s) or instruction(s) that the Participant failed to follow, and
provided further that the Participant did not correct any such problems within
thirty (30) days after receiving notice in good faith from the Company;

(c)the Participant commits (i) willful gross negligence, or (ii) willful gross
misconduct in carrying out the Participant's duties, resulting in either case in
material harm to the Company, unless such act, or failure to act, was believed
by the Participant, in good faith, to be in the best interests of the Company;
or

(d)the Participant's violation of the Company's policies made known to the
Participant regarding confidentiality, securities trading or inside information.

        1.3   "Disability" shall mean a disability as determined under the
Company's long-term disability plan or program in effect at the time the
disability first occurs, or if no such plan or program exists at the time of
disability, then a "disability" as defined under Internal Revenue Code
Section 22(e)(3).

        1.4   "Good Reason" shall mean that, without the Participant's consent,
one or more of the following events occurs, and the Participant, of his or her
own initiative, terminates his or her employment by the Company or an affiliate:

(i)The Participant is assigned to any duties or responsibilities that are
inconsistent, in any significant respect, with the scope of duties and
responsibilities performed in the

--------------------------------------------------------------------------------



Participant's positions and offices on the date hereof, provided that such
reassignment of duties or responsibilities is not due to the Participant's
Disability or the Participant's performance, nor is at the Participant's
request;

(ii)The Participant suffers a reduction in the authorities, duties, and
responsibilities associated with the Participant's positions and offices on the
date hereof on the basis of which the Participant makes a determination in good
faith that the Participant can no longer carry out such positions or offices in
the manner contemplated on the date hereof, provided that such reassignment of
duties or responsibilities is not due to the Participant's Disability or the
Participant's performance, nor is at the Participant's request;

(iii)The Participant's base salary is decreased below the level on the date
hereof;

(iv)The principal office of the Company, or the location of the office to which
the Participant is assigned on the date hereof, is relocated to a place
thirty-five (35) or more miles away; or

(v)Following a Change of Control, the Company's successor fails to assume the
Company's rights and obligations under this Agreement.

        1.5   "Profitability" shall mean that the Company has aggregate positive
net income for four consecutive financial quarters, as reported by the Company,
applying generally accepted accounting principles, consistently applied,
adjusted upwards or downwards to exclude:

        (a)   acquisition and merger-related charges;

        (b)   gains and losses from the disposition of significant assets other
than in the ordinary course of the Company's business;

        (c)   gains and losses from investments (not including gains and losses
related to the management of cash and cash equivalents, and marketable
securities);

        (d)   gains and losses from the adoption of new or alternative
accounting treatments;

        (e)   employee stock/equity compensation charges;

        (f)    gains or losses associated with conversion or exchange of
convertible debt;

        (g)   special charges related to acquisitions, such as for example, good
will adjustments, in-process R&D charges, and adjustments for harmonization of
accounting principles;

        (h)   asset impairment charges;

        (i)    legal contingencies; and

        (j)    other similar or analogous items;

provided, however, that in making the determination of the amount of aggregate
net income, the Company's Board of Directors may include any particular item
falling within the categories listed above, or exclude or include other items as
it deems reasonable and appropriate to achieve the objectives of the Plan.

        2.     Terms of Purchase. The Participant hereby accepts the offer of
the Company to issue to the Participant, in accordance with the terms of the
Plan and this Agreement, 70,000 shares of the Company's Common Stock (such
shares, subject to adjustment pursuant to Section 17 of the Plan and Subsection
3(g) hereof, the "Granted Shares") at a purchase price per share of $0.01 (the
"Purchase Price"), receipt of which is hereby acknowledged by the Company.

2

--------------------------------------------------------------------------------



        3.     Company's Lapsing Repurchase Right.

        (a)   Lapsing Repurchase Right. Except as set forth in Subsection 3(b)
hereof, and subject to subsections (i), (ii), (iii), (iv), and (v) below, if for
any reason the Participant no longer is an employee, director or consultant of
the Company or an affiliate prior to the fifth anniversary of the Grant Date,
the Company (or its designee) shall have the option, but not the obligation, to
purchase from the Participant (or the Participant's survivor), and, in the event
the Company exercises such option, the Participant (or the Participant's
survivor) shall be obligated to sell to the Company (or its designee), at a
price per Granted Share equal to the Purchase Price, all or any part of the
Granted Shares as set forth in clauses (i), (ii) and (iii) below (the "Lapsing
Repurchase Right"). The Company's Lapsing Repurchase Right shall be valid for a
period of one year commencing with the date of such termination of employment or
service. Notwithstanding any other provision hereof, in the event the Company is
prohibited during such one year period from exercising its Lapsing Repurchase
Right by applicable law, then the time period during which such Lapsing
Repurchase Right may be exercised shall be extended until 30 days after the
Company is first not so prohibited. Notwithstanding the foregoing,

(i)If such termination is prior to the first anniversary of the Grant Date, the
Company shall have the option to repurchase all of the Granted Shares;

(ii)If such termination is on or after the first anniversary of the Grant Date
and before the earlier of the Acceleration Date or the third anniversary of the
Grant Date, the Company shall have the option to repurchase 50,000 of the
Granted Shares;

(iii)If such termination is on or after the first anniversary of the Grant Date
and after the Acceleration Date, but before the third anniversary of the Grant
Date, the Company shall have the option to repurchase 25,000 of the Granted
Shares;

(iv)If such termination is on or after the third anniversary of the Grant Date,
but before the earlier of the Acceleration Date or the fifth anniversary of the
Grant Date, the Company shall have the option to repurchase 25,000 of the
Granted Shares;

(v)If such termination is on or after the third anniversary of the Grant Date
and after the earlier of the Acceleration Date, or the fifth anniversary of the
Grant Date, the Company shall have no right to purchase any of the Granted
Shares;

        (b)   Effect of Termination by the Company Without Cause, by the
Participant for Good Reason, or Upon Disability or Death. Except as otherwise
provided in Subsection 3 (a)(iii) above, the Company's Lapsing Repurchase Right
shall terminate, and the Participant's ownership of all Granted Shares then
owned by the Participant shall become vested, if the Company or an affiliate
terminates the Participant's employment or service other than for Cause, if the
Participant terminates his or her employment for Good Reason, or if the
Participant ceases to be an employee, director or consultant of the Company by
reason of Disability or death.

        (c)   Closing. If the Company exercises the Lapsing Repurchase Right,
the Company shall notify the Participant, or, in the case of the Participant's
death, his or her survivor, in writing of its intent to repurchase the Granted
Shares. Such notice may be mailed by the Company up to and including the last
day of the time period provided for above for exercise of the Lapsing Repurchase
Right. The notice shall specify the place, time and date for payment of the
repurchase price (the "Closing") and the number of Granted Shares with respect
to which the Company is exercising the Lapsing Repurchase Right. The Closing
shall be not less than ten days nor more than 60 days from the date of mailing
of the notice, and the Participant or the Participant's survivor with respect to
the Granted Shares which the Company elects to repurchase shall have no further
rights as the owner thereof from and after the date specified in the notice. At
the Closing, the repurchase price shall be delivered to the Participant or the
Participant's survivor and the

3

--------------------------------------------------------------------------------






Granted Shares being repurchased, duly endorsed for transfer, shall, to the
extent that they are not then in the possession of the Company, be delivered to
the Company by the Participant or the Participant's survivor.

        (d)   Escrow. All Granted Shares that are subject to the Lapsing
Repurchase Right, together with any securities distributed in respect thereof
such as through a stock split or other recapitalization, shall be held by the
Company in escrow until such time as the Granted Shares have vested. The Company
promptly shall release Granted Shares from escrow upon termination of the
Lapsing Repurchase Right with respect to those Granted Shares.

        (e)   Prohibition on Transfer. The Participant recognizes and agrees
that all Granted Shares that are subject to the Lapsing Repurchase Right may not
be sold, transferred, assigned, hypothecated, pledged, encumbered or otherwise
disposed of, whether voluntarily or by operation of law, other than to the
Company (or its designee). However, the Participant, with the approval of the
Committee, may transfer the Granted Shares for no consideration to or for the
benefit of the Participant's Immediate Family (including, without limitation, to
a trust for the benefit of the Participant's Immediate Family or to a
partnership or limited liability company for one or more members of the
Participant's Immediate Family), subject to such limits as the Committee may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to this Agreement prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer. The term "Immediate Family" shall mean the
Participant's spouse, former spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, nieces and nephews and grandchildren (and, for
this purpose, shall also include the Participant). The Company shall not be
required to transfer any Granted Shares on its books which shall have been sold,
assigned or otherwise transferred in violation of this Subsection 3 (e), or to
treat as the owner of such Granted Shares, or to accord the right to vote as
such owner or to pay dividends to, any person or organization to which any such
Granted Shares shall have been so sold, assigned or otherwise transferred, in
violation of this Subsection 3 (e).

        (f)    Failure to Deliver Granted Shares to be Repurchased. If the
Granted Shares to be repurchased by the Company under this Agreement are not in
the Company's possession pursuant to Subsection 3 (d) above or otherwise and the
Participant or the Participant's survivor fails to deliver such Granted Shares
to the Company (or its designee), the Company may elect (i) to establish a
segregated account in the amount of the repurchase price, such account to be
turned over to the Participant or the Participant's survivor upon delivery of
such Granted Shares, and (ii) immediately to take such action as is appropriate
to transfer record title of such Granted Shares from the Participant to the
Company (or its designee) and to treat the Participant and such Granted Shares
in all respects as if delivery of such Granted Shares had been made as required
by this Agreement. The Participant hereby irrevocably grants the Company a power
of attorney which shall be coupled with an interest for the purpose of
effectuating the preceding sentence.

        (g)   Adjustments. The Plan contains provisions covering the treatment
of Granted Shares in a number of contingencies such as stock splits and mergers.
Provisions in the Plan for adjustment with respect to the Granted Shares and the
related provisions with respect to successors to the business of the Company are
hereby made applicable hereunder and are incorporated herein by reference.

4.Legend. In addition to any legend required pursuant to the Plan, all
certificates representing the Granted Shares to be issued to the Participant
pursuant to this Agreement shall have endorsed thereon a legend substantially as
follows:

"The shares represented by this certificate are subject to restrictions set
forth in a Restricted Stock Agreement dated as of February 15, 2005 with the
Company, a copy of

4

--------------------------------------------------------------------------------



which Agreement is available for inspection at the offices of the Company or
will be made available upon request."

        5.     Incorporation of the Plan. The Participant specifically
understands and agrees that the Granted Shares issued under the Plan are being
sold to the Participant pursuant to the Plan, a copy of which Plan the
Participant acknowledges he or she has read and understands and by which Plan he
or she agrees to be bound. The provisions of the Plan are incorporated herein by
reference.

        6.     Tax Liability of the Participant and Payment of Taxes. The
Participant acknowledges and agrees that any income or other taxes due from the
Participant with respect to the Granted Shares issued pursuant to this
Agreement, including, without limitation, the Lapsing Repurchase Right, shall be
the Participant's responsibility. The Participant agrees and acknowledges that
(i) the Company promptly will withhold from the Participant's pay the amount of
taxes the Company is required to withhold upon the lapsing of any Lapsing
Repurchase Right on the part of the Company pursuant to this Agreement, and
(ii) the Participant shall make immediate payment to the Company in the amount
of any tax required to be withheld by the Company in excess of the Participant's
pay available for such withholding.

        7.     Equitable Relief. The Participant specifically acknowledges and
agrees that in the event of a breach or threatened breach of the provisions of
this Agreement or the Plan, including the attempted transfer of the Granted
Shares by the Participant in violation of this Agreement, monetary damages may
not be adequate to compensate the Company, and, therefore, in the event of such
a breach or threatened breach, in addition to any right to damages, the Company
shall be entitled to equitable relief in any court having competent
jurisdiction. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any such breach or threatened
breach.

        8.     No Obligation to Maintain Relationship. The Company is not by the
Plan or this Agreement obligated to continue the Participant as an employee,
director or consultant of the Company or an affiliate. The Participant
acknowledges: (i) that the Plan is discretionary in nature and may be suspended
or terminated by the Company at any time; (ii) that the grant of the Granted
Shares is a one-time benefit which does not create any contractual or other
right to receive future grants of shares, or benefits in lieu of shares;
(iii) that all determinations with respect to any such future grants, including,
but not limited to, the times when shares shall be granted, the number of shares
to be granted, the purchase price, and the time or times when each share shall
be free from a lapsing repurchase right, will be at the sole discretion of the
Company; (iv) that the Participant's participation in the Plan is voluntary;
(v) that the value of the Granted Shares is an extraordinary item of
compensation which is outside the scope of the Participant's employment
contract, if any; and (vi) that the Granted Shares are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.

        9.     Notices. Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:

If to the Company:

Vertex Pharmaceuticals Incorporated
130 Waverly Street
Cambridge, MA 02139
Attention: Legal Department-Corporate

5

--------------------------------------------------------------------------------



If to the Participant:

At the Participant's then-current home address
as listed in the Company's payroll records

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

        10.   Benefit of Agreement. Subject to the provisions of the Plan and
the other provisions hereof, this Agreement shall be for the benefit of and
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties hereto.

        11.   Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of The Commonwealth of Massachusetts, without giving
effect to the conflict of law principles thereof. For the purpose of litigating
any dispute that arises under this Agreement, whether at law or in equity, the
parties hereby consent to exclusive jurisdiction in Massachusetts and agree that
such litigation shall be conducted in the courts of Boston, Massachusetts or the
federal courts of the United States for the District of Massachusetts.

        12.   Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

        13.   Entire Agreement. This Agreement, together with the Plan,
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof. No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or restrict
the express terms and provisions of this Agreement provided, however, in any
event, this Agreement shall be subject to and governed by the Plan.

        14.   Modifications and Amendments; Waivers and Consents. The terms and
provisions of this Agreement may be modified or amended as provided in the Plan.
Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

        15.   Consent of Spouse. If the Participant is married as of the date of
this Agreement, the Participant's spouse shall execute a Consent of Spouse in
the form of Exhibit A hereto, effective as of the date hereof. Such consent
shall not be deemed to confer or convey to the spouse any rights in the Granted
Shares that do not otherwise exist by operation of law or the agreement of the
parties. If the Participant marries or remarries subsequent to the date hereof,
the Participant shall, not later than 60 days thereafter, obtain his or her new
spouse's acknowledgement of and consent to the existence and binding effect of
all restrictions contained in this Agreement by such spouse's executing and
delivering a Consent of Spouse in the form of Exhibit A.

6

--------------------------------------------------------------------------------




        16.   Counterparts. This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

        17.   Data Privacy. By entering into this Agreement, the Participant:
(i) authorizes the Company and each affiliate, and any agent of the Company or
any affiliate administering the Plan or providing Plan record keeping services,
to disclose to the Company or any of its affiliates such information and data as
the Company or any such affiliate shall request in order to facilitate the grant
of Granted Shares and the administration of the Plan; (ii) waives any data
privacy rights he or she may have with respect to such information; and
(iii) authorizes the Company and each affiliate to store and transmit such
information in electronic form.

[SIGNATURE PAGE FOLLOWS]

7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    VERTEX PHARMACEUTICALS INCORPORATED
 
 
By:
/s/  JOSHUA S. BOGER      

--------------------------------------------------------------------------------

    Name: Joshua S. Boger     Title: Chairman and Chief Executive Officer
 
 
PARTICIPANT:
 
 
/s/  VICTOR HARTMANN      

--------------------------------------------------------------------------------

Victor Hartmann

8

--------------------------------------------------------------------------------



EXHIBIT A

CONSENT OF SPOUSE

        I,                        , spouse of Victor Hartmann acknowledge that I
have read the RESTRICTED STOCK AGREEMENT dated as of February 15, 2005 (the
"Agreement") to which this Consent is attached as Exhibit A and that I know its
contents. Capitalized terms used and not defined herein shall have the meanings
assigned to such terms in the Agreement. I am aware that by its provisions the
Granted Shares granted to my spouse pursuant to the Agreement are subject to a
Lapsing Repurchase Right in favor of VERTEX PHARMACEUTICALS INCORPORATED (the
"Company") and that, accordingly, the Company has the right to repurchase up to
all of the Granted Shares of which I may become possessed as a result of a gift
from my spouse or a court decree and/or any property settlement in any domestic
litigation.

        I hereby agree that my interest, if any, in the Granted Shares subject
to the Agreement shall be irrevocably bound by the Agreement and further
understand and agree that any community property interest I may have in the
Granted Shares shall be similarly bound by the Agreement.

        I agree to the Lapsing Repurchase Right described in the Agreement and I
hereby consent to the repurchase of the Granted Shares by the Company and the
sale of the Granted Shares by my spouse or my spouse's legal representative in
accordance with the provisions of the Agreement. Further, as part of the
consideration for the Agreement, I agree that at my death, if I have not
disposed of any interest of mine in the Granted Shares by an outright bequest of
the Granted Shares to my spouse, then the Company shall have the same rights
against my legal representative to exercise its rights of repurchase with
respect to any interest of mine in the Granted Shares as it would have had
pursuant to the Agreement if I had acquired the Granted Shares pursuant to a
court decree in domestic litigation.

        I AM AWARE THAT THE LEGAL, FINANCIAL AND RELATED MATTERS CONTAINED IN
THE AGREEMENT ARE COMPLEX AND THAT I AM FREE TO SEEK INDEPENDENT PROFESSIONAL
GUIDANCE OR COUNSEL WITH RESPECT TO THIS CONSENT. I HAVE EITHER SOUGHT SUCH
GUIDANCE OR COUNSEL OR DETERMINED AFTER REVIEWING THE AGREEMENT CAREFULLY THAT I
WILL WAIVE SUCH RIGHT.

        Dated as of the 10th day of March, 2005.

/s/  ANA HARTMANN    


--------------------------------------------------------------------------------


Print name: Ana Hartmann

B-1

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.3

